Title: To Thomas Jefferson from Thomas Mann Randolph, 3 January 1801
From: Randolph, Thomas Mann
To: Jefferson, Thomas



Th:M.R.J. to Th: Jefferson,
Edgehill Jan: 3. 1801.

Your letters of the 30th. ult. 12th. & 19th. inst. arrived giving us the joyfull news of your continued health &c. each thirteen days after date: which surprizes us much being several days longer even than from Philad’a.—We are all perfectly well & have been so without interruption: not one cold has happened in the family this winter except a slight one to myself from rain: the habit of being in the open air which our gallery produces fortifies the children completely against colds and gives them all the appearance and reality of health.
Lillie has failed in hiring, except one single laborer; they could not be had under 25.£ any where & difficultly for that: his exertions were what might have been expected of him but the great price in our neighbourhood & the impossibility of persuading them to come up from below, which the facility of hiring every where makes allways a condition, have rendered them vain.—Craven arrived on the 31. Dec. with his family servants & farming stock. He found the house quite unfinished & was much dissatisfied, but the exertions the Carpenter & all of us have made to render him comfortable make him now tolerably contented. His family passed one night & a day without window or door & the walls even not completely filled in; but his wife has a cheerfull temper and bears every thing with the greatest good humor. They passed E.hill in the night without our knowledge and she would neither come back or go to Mont’o. next day lest she might draw off her husband too much from the scene of their affairs. I went next day on purpose to bring her back, her situation (a much advanced pregnancy) being entirely unfit for hardship, but she was positive tho perfectly good humored. He thinks more of the backwardness of the clearing you undertook to make for him than any thing else now; nothing but some grubing having been done; from what cause I know not as I was out of the County most of December; the one assigned is, the detention of the able hands by Richardson about the Columns. Knowing your anxiety that Craven should be satisfied and succeed in his under taking, being convinced that depended wholly on the land opened, not confiding much in Powels engagement & having abandoned all hope of Lillies hiring hands I directed him to take the lads from the shop, leaving 3 full fires of the boys with Burwell at their head. If Powell does come they can be returned in a moment; untill he does, they will be better employed,  such as are fit for it, at the axe than, wholly without control, in idleness & mischief, about the Shop. They will soon make excellent Axemen and the work undertaken for Craven will be advancing with the Winter. I have directed Lillie to look himself to those who remain at the nailery, for their work; Dinsmore keeps account of the nail rod and nails. It was absolutely necessary to do something without waiting to consult you for the Nailery was all in confusion, Lillie without a hand and Craven in despair because the work to be done for him was standing still. I have done the best possible in the case and do not doubt you will be satisfied tho you may make other arrangements when you write again.
With the warmest affection

Th: M. Randolph


   
   One is entirely up but not perpendicular I suppose from the wrong placing the pieces of the Shaft, another half up.


